369 F.2d 806
UNITED STATES of America, Appellee,v.James Carl HAYES, Appellant.
No. 10716.
United States Court of Appeals Fourth Circuit.
Argued October 31, 1966.
Decided November 18, 1966.

Thomas E. Wagg, III, Greensboro, N. C. (Court-appointed counsel) for appellant.
H. Marshall Simpson, Asst. U. S. Atty. (William H. Murdock, U. S. Atty., on the brief) for appellee.
Before BRYAN, BELL and WINTER, Circuit Judges.
PER CURIAM:


1
Appealing from his conviction of the forgery of an endorsement upon a United States Treasury check, 18 U.S.C. § 495, James Carl Hayes attacks the judgment on the ground that it was not warranted by the evidence. The trial was before the Court without a jury. Proof of guilt consisted of evidence of Hayes' accessibility to the check, the opinion of a handwriting expert that the endorsement was made by Hayes, and the examination by the District Judge himself of the check and authentic specimens of the accused's writing. The defense evidence comprised only Hayes' testimony denying the accusation.


2
The determination of guilt by the District Judge was made after he had appraised the trustworthiness of the witnesses, the qualifications of the expert and his own comparison of the spurious endorsement with samples of the defendant's admittedly genuine handwriting. In somewhat like circumstances in United States v. Acosta, 4 Cir., 369 F.2d 41, decided November 2, 1966, we affirmed the finding of the trial judge, and we do so here.


3
Affirmed.